Title: James Lovell to Abigail Adams, 19 January 1779
From: Lovell, James
To: Adams, Abigail




Jan. 19. 1779


Yes, lovely Portia, you have written to one “who lives in the continual practice of mortification and self denial,” who therefore can and does most “feelingly commiserate your situation.”
I am pleased when You speak of my disinterested attachment to the public weal: for, I know you judge from Sensibilities to which the herd of worldlings are intire strangers. They would stare at your opinion, and gravely ask “what Fortune does he sacrifice.”
I fear not, from you, the tax of vanity when I hope my example may tend to strengthen your Patience. I will fortify my own by looking up to your dearest Friend, whom even the worldling will own to be a striking pattern.
You say ’tis near 11 months since he left Braintree. I find myself relieved by that period from a certain anxiety, which was founded on my tenderness towards your dear Sex that Mr. A’s rigid patriotism had overcome. He used, in that Spirit, to contemplate with pleasure, a circumstance in you, the like of which in Mrs. Lovell aggravated my absence from home, exceedingly. In spight therefore of his past reproofs to me, I will take pleasure in your Escape.

You may be assured, dear Lady, that not a line for you has arrived here, or any thing material to the public under your Husband’s hand, or I should have communicated both the one, and the other so far as proper, to you speedily.
From the minutes now on my table, I can only mention the Receipt of short letters from him of Apr. 28. Aug. 12. 14. 21. Before I seal, I shall be in the Secretary’s office, and will add other dates, if I find them. Personally, I have not had a single line of answer, tho my almanac proves I have written 16 or 18 times to him. He is right in his short letters: The quarrels of others are as fiery Beacons to his prudence.
I am sorry you do not see all the papers from this quarter. The vanity of a late Envoy will work its own destruction. His chief antagonist here, tho indiscreet at times, is an overmatch for him in the scribling way. The Lees are men of Probity as well as Science; and the advantage of speaking of them behind their backs will not turn out so great as was at first hoped by the Innuendo-Man; so R. H. Lee quaintly terms Mr. Deane.
Arthur Lee has no Commission but what Mr. Adams helped to give him 18. Months ago. There is no particular destination yet made of Mr. A——, but there will be, shortly. I think Party can hurl no Dart against his Honor.
I will communicate to you from time to time any decision interesting to you.
As to our money; ’Till we get a foreign Loan, we can only patch and patch. There is a prospect of our succeeding in Holland. Our Cause gains strength there daily.
I do not think I shall soon be able to help you to flour. But my wishes are on constant watch.
You do not mention the Receipt of either a Scrawl from me of Novr. 14 or a Box sent by one Lusher who is returned hither, though I have not seen him.
As to Mr. Thaxter, I begin to suspect whether I was ever civil to him for one moment. He has never wrote me a single line or sent me a verbal message of Direction where I am to find my Saddle-Bags which I lent him. “There is nothing new under the Sun.” Why then should I be astonished on this Occasion?
“Past 12 o Clock, and a rainy Morning” says the watchman under my Window. Taking his hint, and quitting, for the present, my Converse with Virtue, Sense and Beauty, shall I not find, on my pillow, a Repose sweet as that of a cradled Infant? or, if Fancy will maintain her domination jointly with Morpheus, shall I not realize the Slumbers of the Arcadians, and, therein, know myself yr. affectionate Friend,

JL.


P.S. I find Aug. 27. Sepr. 11th.

